                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


RAYNARD VERSATILE CROWE,
                                               Criminal Case No. 11-20481
            Petitioner,                        Civil Case No. 16-12415

v.                                             SENIOR UNITED STATES DISTRICT
                                               JUDGE ARTHUR J. TARNOW
UNITED STATES OF AMERICA,

            Respondent.

                                      /

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART PETITIONER’S
MOTIONS TO VACATE HIS SENTENCE PURSUANT TO 28 U.S.C. § 2255 [237, 270];
 ORDERING THAT MR. CROWE BE RESENTENCED; ORDERING THE PROBATION
 OFFICER TO PREPARE A NEW PRESENTENCE REPORT; ORDERING THE PARTIES
TO FILE NEW SENTENCING MEMORANDA; DENYING MR. CROWE’S REQUEST FOR
 AN EVIDENTIARY HEARING; AND DENYING A CERTIFICATE OF APPEALABILITY

      On March 21, 2013, a jury convicted Petitioner Raynard Versatile Crowe of

conspiracy, bank robbery, pharmacy robbery, using or carrying a firearm during a

crime of violence, and felon in possession of a firearm [Dkt. #159]. The Court

sentenced Mr. Crowe to 535 months (44 years and 7 months) in prison on June 26,

2013 [183]. The Court of Appeals for the Sixth Circuit affirmed his conviction and

sentence on June 8, 2015. See United States v. Crowe, 614 Fed. Appx. 303 (6th Cir.

2015). The Supreme Court denied Mr. Crowe’s petition for a writ of certiorari on

March 9, 2016. See Crowe v. United States, 136 S. Ct. 1364 (2016).
                                    1 of 23
      Shortly thereafter, on June 27, 2016, Petitioner filed this Motion to Vacate His

Sentence Pursuant to 28 U.S.C. § 2255 [237]. The United States responded on

August 18, 2016 [245]. Petitioner filed a number of supplemental materials in

support of his original motion between August 26, 2016 and December 21, 2016

[246, 247, 248, 250, 251]. On January 24, 2019, the Court issued an Order [279]

denying the Johnson component of Petitioner’s Motion, assigning Mr. Crowe

counsel, and ordering the United States to respond to his ineffective assistance of

counsel and prosecutorial misconduct claims. The respondent filed its supplemental

brief [281] on March 15, 2019.

                             FACTUAL BACKGROUND

      The Court adopts the Sixth Circuit’s recitation of the facts:

             Crowe and [co-defendant Alfred] Wingate were tried for offenses
      arising from three separate robberies, the first of which occurred at the
      Citizens Bank in Grosse Pointe Woods, Michigan in May 2011. Six days
      before the robbery, Crowe opened an account, listing a false address on the
      application. He recruited Wingate and four others to assist, providing two
      of them with guns.

             On May 18, Crowe, Wingate, and one of their co-perpetrators
      arrived at Citizens Bank in a minivan belonging to Wingate’s fiancée.
      Crowe entered the bank and withdrew $10 from his account. Crowe then
      relayed information about the situation inside the bank to Wingate and
      another co-perpetrator who were waiting outside. A short time later,
      Wingate and the coperpetrator entered the bank and pulled masks over
      their faces. Surveillance cameras captured their unmasked faces before
      they entered. Each pulled out a handgun. The co-perpetrator held a gun to
      the head of one of the two bank tellers and Wingate—pointing his gun—
      jumped over the counter to retrieve the money. A customer entered the
                                      2 of 23
      bank during the robbery and the coperpetrator, pointing the gun at the
      customer, forced him onto the ground. The two men left the bank with
      $45,350 in cash. Crowe later divided the money among all those who had
      helped with the robbery. The next day, a police officer discovered $1,543
      in cash in Crowe’s possession. Days later, Wingate’s fiancée deposited
      $3,000 in cash that she had received from Wingate.

            [Mr. Crowe was acquitted of all charges relating to the second
      robbery.]

             Crowe and Wingate reassembled the group with some new members
      and planned the third robbery: that of the Ferndale Pharmacy on July 11,
      2011. Their main objective was to steal prescription drugs. Crowe gave a
      firearm to at least one of the group members for use in the robbery. Shortly
      before closing time, Wingate entered the pharmacy with one of the new
      coperpetrators, both carrying guns. Crowe remained across the street.
      Wingate went around the counter to obtain the drugs. At gunpoint, he
      ordered an employee to put prescription drugs into Wingate’s bag. The
      employee dialed 911 and kept the call connected, with the cell phone in
      her pocket, while the robbery took place. Meanwhile, the other assailant
      placed the employees on the ground and tied their hands with zip ties.
      Carrying the bag filled with drugs, Wingate and the other man went toward
      the back door. Police officers arrived as they were exiting and, though the
      two men tried to run, they were soon arrested. Crowe escaped and fled the
      state but was later arrested in Arizona.

Crowe, 614 Fed. Appx. at 305-06.

                                      ANALYSIS

      To succeed on a motion to vacate, set aside, or correct sentence, a movant

must allege “(1) an error of constitutional magnitude; (2) a sentence imposed outside

the statutory limits; or (3) an error of fact or law that was so fundamental as to render

the entire proceeding invalid.” Pough v. United States, 442 F.3d 959, 964 (6th Cir.

2006) (quoting Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003)).
                                    3 of 23
Petitioner contends that he was deprived of his Sixth Amendment rights to a fair trial

by the inadequacy of his trial and appellate counsel and the misconduct of the

prosecuting attorney.

   I.      Ineffective Assistance of Trial Counsel

        Mr. Crowe alleges a violation of his constitutional right to the effective

assistance of counsel. To establish ineffective assistance of counsel, the movant must

show that his counsel rendered deficient performance and thereby prejudiced the

movant’s defense so as to render the outcome of the proceedings unreliable. See

Strickland v. Washington, 466 U.S. 668, 687 (1984). The first Strickland prong

requires the movant to show that his counsel’s representation “fell below an

objective standard of reasonableness.” Id. at 687. The second prong requires

showing of prejudice: “The defendant must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different.” Id at 698.

   A. Counsel’s Failure to Investigate and Obtain Relevant Telecommunications
      Records

        Mr. Crowe argues that his defense counsel was inadequate because he did not

obtain exculpatory telecommunication records pertaining to the July 11, 2011

Ferndale pharmacy robbery. In addition to testimony against him, and video of his

car at the crime scene, Mr. Crowe had to defend against inculpatory evidence derived

                                         4 of 23
from his cell-phone, number 313-412-1414. Cell-site data from his phone that

indicated that he was in the vicinity of the robbery, and data from co-perpetrator’s

Christian Reid’s phone that shows a phone call made the moment the police arrived

on the scene. Mr. Crowe’s defense was that his partner, Shurita Kennedy, had access

to both his truck and his cell phone.

      Pursuant to her plea agreement, Shurita Kennedy testified against Mr. Crowe

at trial. Defense counsel cross-examined her on her use of Mr. Crowe’s cell-phone,

and established that she “sometimes used that phone and…drove that car.” (Dkt.

194, pg. 82). Defense counsel returned to the cell phone later in the cross-

examination and conducted the following colloquy.

      Q. Okay. And you -- the cell phone, the one that you sometimes used
      after you --
      A. I mean, I didn't use it like that. I ended up buying me another cell
      phone. So ...
      Q. Right. But you in fact used that cell phone. You said you used it to
      make calls.
      A. Yeah.
      Q. Right. The one you used to make calls. You know, would you just say
      to RJ, hey, I want to borrow the phone or would you just take it or how
      would it work?
       It --
      Q. RJ is Raynard Crowe?
      A. Mm-hmm.
      Q. Yes? Could you say yes or no, please, for the record?
      A. Yes.
      Q. Thank you.
      Okay. How did it work about you using the phone?
      A. It didn't work like nothin'. I mean, I don't know, I just got the phone,
      asked for the phone. I don't remember.
                                         5 of 23
      Q. Because it was a casual, easy thing. You could just pick up the phone
      whenever you wanted, right?
      A. I guess.
      Q. All right. And the same with the car, you had your own set of keys,
      right?
      A. When the car was there, yeah, I used the car. Yes.

(Id. at 138-39).

Defense counsel also cross-examined Ms. Kennedy on possible motives she might

have for framing Mr. Crowe and her probity in general. The jury had every

opportunity to consider the defense theory that Ms. Kennedy, not Mr. Crowe, was

in possession of both Mr. Crowe’s phone and his car at the time of the July 11, 2011

robbery. It rejected that theory nevertheless.

      Mr. Crowe contends that the proceedings would have ended differently if the

jury was presented with phone records from the phone number in his name, 313-

648-8214. The government contends that this is in fact Ms. Kennedy’s phone.

Without further investigation, bringing phone records to the jury and asking them to

decide which one belonged to Ms. Kennedy and which to Mr. Crowe might not have

worked out in Mr. Crowe’s favor. Indeed, at least one detail from the July 11, 2011

call-log of 313-648-8214 corroborates Ms. Kennedy’s story. An incoming call was

received from 313-412-1414 ten minutes after the robbery ended, at 7:09 p.m., which

was around when Ms. Kennedy testified that Mr. Crowe called her to pick her up.



                                       6 of 23
      Defense counsel decided that instead of opening up a comparison inquiry into

the call logs between the numbers, he would just establish a general pattern of Ms.

Kennedy’s usage of Mr. Crowe’s phone, predicated on the assumption that Ms.

Kennedy broke her phone at some point prior to the robbery. That this strategy was

unsuccessful does not mean that Mr. Crowe was deprived ineffective assistance of

counsel. The first prong of Strickland requires Mr. Crowe to show that “counsel

made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed

the defendant by the Sixth Amendment.” Hodge v. Haeberlin, 579 F.3d 627, 639

(6th Cir. 2009). Counsel is not ineffective merely because he or she reasonably chose

to adopt a trial strategy that ultimately failed. See Strickland at 689 (“[A] court must

indulge a strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance; that is, the defendant must overcome the

presumption that, under the circumstances, the challenged action might be

considered sound trial strategy.”).

      Mr. Crowe has not demonstrated that Defense counsel’s strategy of creating

reasonable doubt as to Mr. Crowe’s ownership over the 313-412-1414 phone fell

below an objective standard of reasonableness. Showing the jury call logs for both

phones would have carried a different set of risks and a different set of rewards.

There is no evidence that it would have been the better litigation strategy, never-

mind the only reasonable litigation strategy.
                                       7 of 23
   B. Counsel’s Failure to Call Jeanine Wright as a Witness

      Mr. Crowe argues that his trial counsel’s performance was deficient because

he failed to call three witnesses that would offer exculpatory testimony. He has

attached declarations by Felicia Thomas, Ginnesica Lawler, and Jeanine Wright. The

Government has contested the authenticity of these declarations, but the Court will

assume their authenticity, if not their accuracy, for the sake of this motion.

      Ms. Wright, Mr. Crowe alleges, would have provided an alibi witness for his

whereabouts on June 18, 2011, which was the date of the Medicap pharmacy robbery

for which he was acquitted. Since Mr. Crowe was ultimately acquitted of this count,

it is unclear how the proceedings would have been different had she testified. It is

possible that she also would have testified in support of Mr. Crowe’s position that

he had switched phones, and that Ms. Kennedy, not he, was in possession of the

phone that cell-site data put near the Ferndale pharmacy robbery.

      Ms. Wright refused to testify however. This issue was brought up before the

Court, in the jury’s absence, before the Defense rested.

      After receiving documentation from the Government indicating that it could

refute Ms. Wright’s alibi, Defense counsel advised Ms. Wright to seek advice of

counsel. (Dkt. 197, pg. 63).

      I have spoken to this witness on several occasions, and she has been
      consistent in her statement to me, and I believed her to be an honest witness
      who I was prepared to call to the stand today. However, I did receive an e-
                                       8 of 23
         mail from the Government last evening which led me to believe that it was
         appropriate to advise Ms. Wright to seek counsel. So, I did.

(Id.).

Ms. Wright retained an attorney, who appeared before the Court before closing

argument. The Assistant United States Attorney described his communication with

defense and witness counsel as follows.

                 Specifically, we have cell site location data from the telephone
         number 313-412-1414, which was written up on the board, which
         demonstrates that Mr. Crowe's telephone hit off the tower, the cell tower
         closest to Medicap Pharmacy on June 18th, 2011; further, that it hit off
         none of the cell towers claimed by Ms. Wright as to where he was that day.
                 And we provided this to Mr. Nacht and suggested that he might --
         that it might be relevant to him whether or not he calls this witness. I further
         told Mr. Nacht that, in my opinion, if he called the witness, he would not
         violate any lawful or ethical obligations, in my opinion; that he could
         conceivably call her and argue that what she would say would be correct.
                 I've told Mr. Tuddles this morning that the Government is not asking
         her not to testify or to testify. I've told him that we're not stating that we
         would prosecute her for perjury or that we wouldn't prosecute her for
         perjury.
                 Is that correct, Mr. Tuddles?

(Id. at 64).

Witness counsel responded, “that is correct” in response. (Id.). The parties then

discussed with the Court the conflict between the cell-site data and Ms. Wright’s

proposed testimony. (Id. at 64-65). Defense counsel observed that such a conflict

could be resolved by the defense theory that Ms. Kennedy had both Mr. Crowe’s

phone and his car.

                                           9 of 23
      Nevertheless, witness counsel asserted that Ms. Wright would plead the Fifth

Amendment, if called to the stand. (Id. at 65-66). The Court noted that it could do

nothing to force Ms. Wright to testify, if she invoked her Fifth Amendment rights.

Defense counsel responded, “I don’t believe I am allowed to call a witness for the

purpose of simply taking the Fifth.” (Id. at 66). He was correct. Nor would it have

benefited Mr. Crowe to show the jury a witness refusing to testify on his behalf.

   C. Counsel’s Failure to Investigate Felicia Thomas and Ginnesica Lawler

      Trial counsel has a duty to “explore all avenues leading to facts relevant to the

merits of the case.” Rompilla v. Beard, 545 U.S. 374, 387 (2005). That duty

“includes the obligation to investigate all witnesses who may have information

concerning his or her client’s guilt or innocence.” Towns v. Smith, 395 F.3d 251, 258

(6th Cir. 2005); see also Strickland, 466 U.S. at 691 (“Counsel has the duty to make

reasonable investigations or to make a reasonable decision that makes particular

investigations unnecessary.”).

      Petitioner claims that his attorney never interviewed Felicia Thomas or

Ginnesica Lawler. Ms. Thomas’ declaration avers that she was with Petitioner on

July 11, 2011 between 6:30 PM and 8:00 PM, at the time of the Ferndale Pharmacy

robbery. Ms. Lawler’s declaration avers that Ms. Kennedy was in possession of both

Mr. Crowe’s truck and his phone on July 11, 2011.


                                      10 of 23
      The idea that Defense counsel somehow ignored these exculpatory witnesses,

who could have seriously contested Mr. Crowe’s involvement in the Ferndale

robbery, is not persuasive. Mr. Crowe was so deeply and personally involved in his

case throughout his trial that he repeatedly voiced his concerns to the Court about

precise details in the investigation (e.g., a witness’s missing glasses), requested to

cross-examine witnesses when he felt that his counsel was not asking the right

questions, and even delivered his own closing argument. He was, in short, not the

sort of defendant who would let his attorney neglect to investigate two alibi

witnesses and not mention it during his many colloquies with the Court.

      Defense counsel made a sound trial strategy to keep details about the cell

phone and the truck as vague as possible. This vagueness put the burden on the

Government to prove that Ms. Kennedy would definitely not have been using Mr.

Crowe’s phone number or truck on July 11, 2011. It also preserved the defense’s

credibility, which was likely instrumental in Mr. Crowe’s acquittal of the June 18,

2011 Medicap robbery. Lining up witnesses whose testimony would have run

counter to the weight of the evidence, and whose cross-examination would have

opened up gaps in the defense’s Kennedy-Crowe phone-swap and truck-swap

theory, would have brought great risks to the defense. Defense counsel’s decision

not to rely on these witnesses, to the extent that they existed, did not fall below an

“objective standard of reasonableness.”
                                     11 of 23
   D. Counsel’s Failure to Object to the Government’s Incomplete Disclosure of
      Video Evidence

      Mr. Crowe argues that the government suppressed exculpatory material in

violation of Brady v. Maryland, 373 U.S. 83 (1963). Though this argument is

couched in terms of trial counsel’s failure to object to the allegedly incomplete

introduction of video surveillance footage, Defense counsel raised this issue at the

end of trial, which was denied by the Court. After trial he filed a Motion for a

Hearing on Brady Violations that concerned, among other things, the footage from

outside the July 11, 2011 Ferndale pharmacy robbery. (Dkt. 170). Mr. Crowe’s

theory now is as it was then: that had the jury seen the video from earlier in the day,

they would have not seen Mr. Crowe’s car, and that this would have impeached

testimony that he passed by the pharmacy to case it out earlier on July 11. The Court,

in denying the motion, concluded simply that “Defendant fail[ed] to show that such

a video exists.” (Dkt. 186 pg. 9). No further evidence has been produced to suggest

its existence.

      Defense counsel’s performance was adequate, except where he neglected to

mention a recent Supreme Court decision directly applicable to his client’s

sentencing. See infra at pg. 15. During February 2012, he filed a Motion to Dismiss

[83] on Commerce Clause grounds, a Motion to Sever [91], and a Motion to Quash

[92]. After those were denied, he filed several motions in limine [127, 129, 130, 131,

                                       12 of 23
152] through late 2012 and early 2013. He zealously defended Mr. Crowe through

trial, won a partial acquittal, and preserved his objections to adverse rulings in a

motion for a new trial [169] on April 4, 2013. The Brady motion, though

unsuccessful, culminated a year-and-a-half of vigorous advocacy. The record

suggests that Mr. Crowe’s trial was a hard-fought contest between prosecution and

defense that provided him with ample opportunities to challenge the evidence

against him.

   II.      Prosecutorial Misconduct

         To prove prosecutorial misconduct, a habeas petitioner must show that the

prosecutor's remarks “so infected the trial with unfairness as to make the resulting

conviction a denial of due process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643

(1974).

         Mr. Crowe argues that the prosecutor threatened to charge Ms. Wright with

perjury if she testified for the defense. Mr. Crowe had a right to present witnesses to

establish his defense, “and this right precludes prosecutors and judges from

improperly threatening witnesses with perjury prosecution.” United States v. Stuart,

507 F.3d 391, 398 (6th Cir. 2007) (citing Washington v. Texas, 388 U.S. 14, 19

(1967)) and Webb v. Texas, 409 U.S. 95, 97-98 (1972). As the Sixth Circuit has

cautioned, however, "Webb, however, does not stand for the proposition that merely

warning a witness of the consequences of perjury demands reversal." United States
                                    13 of 23
v. Pierce, 62 F.3d 818, 832 (6th Cir. 1995) (holding that the government may even

have an obligation to warn unrepresented witnesses of the risk of perjury charges).

“To establish a claim of witness intimidation…defendants must present ‘government

conduct which amounts to substantial interference with a witness's free and

unhampered determination to testify’ and must prove that any inappropriate conduct

was not harmless.” Stuart, 507 F.3d at 398. (quoting United States v. Foster, 128

F.3d 949, 953 (6th Cir. 1997).

      Mr. Crowe does not meet this standard. He did not show that the prosecutor

substantially interfered with Ms. Wright’s decision on whether or not to testify. He

does nothing to refute the prosecutor’s representation before the Court that he neither

threatened perjury nor promised immunity from perjury. Ms. Wright’s attorney

agreed on the record with the prosecutor’s statement, “the Government is not asking

her not to testify or to testify…I've told him that we're not stating that we would

prosecute her for perjury or that we wouldn't prosecute her for perjury.” (Dkt. 197,

pg. 64). This is different than the prosecutorial misconduct found where, for

instance, a prosecutor told a witness that she was going to prosecute her if she

testified, in order to secure her silence. See United States v. Golding, 168 F.3d 700,

703 (4th Cir. 1999). Aware of the risks of perjury to any party that testifies to

falsehoods under oath, Ms. Wright invoked her Fifth Amendment privilege against

self-incrimination. The existence of a criminal perjury statute does not cause a
                                    14 of 23
prosecutor to commit misconduct whenever he provides a witness’s attorney with

evidence contradicting her proposed testimony, even if perjury is mentioned.

      Nor does a witness’s invocation of the Fifth Amendment violate a Defendant’s

Sixth Amendment rights to a fair trial. “A defendant's right of confrontation and

compulsory process under the Sixth Amendment is not violated when a witness

invokes her right against self-incrimination under the Fifth Amendment.” United

States v. Scantland, 2010 U.S. Dist. LEXIS 142913, *68 (E.D. Mich. Dec. 7, 2010)

(citing United States v. Dago, 813 F. Supp. 736, 746 (D. Colo. 1992), aff'd, 33 F.3d

63 (10th Cir. 1994)). A witness’s fear of being charged with perjury—absent some

evidence of undue prosecutorial pressure, misrepresentation of the evidence, or other

misfeasance—does not deprive a defendant of his Sixth Amendment rights.

   III.   Ineffective Assistance of Appellate and Trial Counsel Regarding
          Flawed Jury Instructions

      “The familiar two-prong test set forth in Strickland v. Washington, 466 U.S.

668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), governs claims of ineffective

assistance of counsel.” Huff v. United States, 734 F.3d 600, 606 (6th Cir. 2013). As

with evaluating the adequacy of trial counsel, “the proper measure of attorney

performance remains simply reasonableness under prevailing professional norms.”

Id. (quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003)).



                                      15 of 23
      Mr. Crowe received a mandatory minimum sentence of seven-years (84

months) for his conviction of Count 3 of the Superseding Indictment (the conviction

for using or carrying a firearm during the May 18, 2011 Citizens Bank robbery).

Under 18 U.S.C. § 924(c)(1)(A), that offense carries a minimum seven-year sentence

“if the firearm is brandished,” but otherwise only a five-year minimum. The law on

who—judge or jury—was required to make the factual finding as to brandishing

changed between trial and sentencing.

      Mr. Crowe was convicted on March 21, 2013. At the time, 924(c)’s two-year

increase in the mandatory minimum for brandishing a firearm was considered a

sentencing enhancement, not a separate element, and could be found and applied by

a preponderance of evidence by a sentencing court. See Harris v. United States, 536

U.S. 545 (2002). Consistent with this precedent, the jury was never asked to make a

finding as to brandishing. On May 3, 2013, a presentence investigation report

(“PSR”) prepared for the Court observed that 18 U.S.C. § 924(c)(1)(A)(ii) mandated

a seven-year minimum sentence because “a firearm was possessed and brandished

in relation to a crime of violence.” (PSR ¶ 55).

      This statement became incorrect on June 17, 2013, when the Supreme Court

overruled Harris in Alleyne v. United States, 570 U.S. 99 (2013). The Court held

that because brandishing a firearm in violation of § 924(c) carried an additional two-

year mandatory minimum, it was an independent element of the crime and therefore
                                   16 of 23
must be found by a jury at trial not a judge at sentencing. Alleyne, 570 U.S. at 115

(“because the fact of brandishing aggravates the legally prescribed range of

allowable sentences, it constitutes an element of a separate, aggravated offense that

must be found by the jury, regardless of what sentence the defendant might have

received if a different range had been applicable.”) Nevertheless, Mr. Crowe’s

counsel didn’t object to the PSR, conceded the seven-year mandatory minimum in

his June 19, 2013 sentencing memorandum, and didn’t raise the issue orally on June

29, 2013, twelve days after Alleyne, when the Court sentenced Mr. Crowe to the

supposed mandatory minimum of seven years on his first enhanced armed robbery

conviction. (Dkt.181 pg. 2; Dkt. 200 pg. 20).

      An attorney acts unreasonably when he fails to raise a Supreme Court decision

that directly reduces a client’s sentence. Mr. Crowe meets the first prong of

Strickland. The Alleyne Court explicitly ruled that an incorrect determination of a

mandatory minimum violated the Sixth Amendment, even though the district court

(as in this case) would have remained free to sentence Mr. Crowe for 7 years on

Count 3 without the mandatory minimum. Since Mr. Crowe was sentenced to the

mandatory minimum on several other counts, it is more likely than not that he was

prejudiced by the additional two-year mandatory minimum.

      As to appellate counsel’s adequacy, Mr. Crowe’s appellate counsel failed to

mention the brandishing enhancement in his brief. Like trial counsel, he conceded
                                  17 of 23
off-handedly that it carried a seven-year mandatory minimum. (Case No. 13-1892,

Dkt. 58, pg. 6). Only after oral argument did appellate counsel move to adopt Mr.

Wingate’s briefing as to the brandishing enhancement. The Government conceded,

and the Court of Appeals agreed, “that the district court's failure to submit the

brandishing element to the jury was error and that the error is plain.” Crowe, 614

Fed. Appx. at 311. This established the first two prongs of the plain-error review,

leaving only the question of “whether the error affected the defendants' substantial

rights.” Id. The panel only reached that question as to Mr. Wingate, however. It

found that Mr. Crowe’s adoption of Mr. Wingate’s briefing was too little too late.

      Although Crowe did not develop this argument in his brief on appeal or at
      oral argument, he did submit a motion after oral argument, pursuant to
      Federal Rule of Appellate Procedure 28(i), to adopt the arguments that
      Wingate made on this point. We decline to grant Crowe's motion. With
      respect to those counts, Crowe, who did not personally brandish a gun, was
      convicted under an aiding-and-abetting theory of liability. Wingate, on the
      other hand, was convicted as a principal. These theories of liability are
      substantially different from one another, and would require us to undertake
      a different form of legal analysis. We think that it is inappropriate for us to
      analyze an issue that has not been briefed by the parties and that was not
      discussed at oral argument. If Crowe wanted us to undertake an aiding-
      and-abetting harmless-error analysis with respect to his section 924(c)
      convictions, he should have properly raised the issue.

Crowe, 614 Fed. Appx. at 313 (citations omitted).

The government in its response to Mr. Crowe’s § 2255 motion doesn’t contest that

appellate counsel’s omission fell below an objective standard of reasonableness. It

contests only that Mr. Crowe was prejudiced by the omission.
                                    18 of 23
      Mr. Crowe was certainly prejudiced by the omission, for in the interim

between his sentencing and his appeal, the Supreme Court issued a ruling clarifying

aider-and-abettor liability in his favor. See Rosemond v. United States, 572 U.S. 65

(2014) (holding that proof of intent “must go to the specific and entire crime

charged”). Unlike Mr. Wingate—who was clearly on video brandishing a weapon—

Mr. Crowe could only be convicted of brandishing a firearm under an aider-and-

abettor theory of liability. An aider-and-abettor must have intent for the commission

of the entire crime.

      In the context of § 924(c) cases, a jury must find beyond a reasonable doubt

that an aider-and-abettor had advanced knowledge of all the elements of the crime.

Rosemond, 572 U.S. 65. The jury clearly found that Mr. Crowe knew that the

principals were carrying firearms: they convicted him of being a felon-in-possession

of a firearm. It cannot be said, however, that they certainly would have found that

Mr. Crowe knew that the principals would brandish their weapons during the

robberies. The jury acquitted Mr. Crowe of several counts, and clearly rejected at

least some of the government witness’s testimony.

      Had Mr. Crowe’s appellate counsel properly briefed the issue, it is unlikely

that the Court of Appeals would have been able to find “beyond a reasonable doubt

that the error complained of did not contribute to the verdict obtained.’” Crowe, 614

Fed. Appx. at 311-313 (quoting Mack, 729 F.3d at 608). There are scenarios where
                                   19 of 23
an aider-and-abettor could be found to have provided firearms to a principal to use

or carry in the commission of a crime, but without knowing in advance that they

would be brandished. “Brandishing,” after all, refers to “a more egregious form of

‘using’ such a weapon.” United States v. Bowen, 527 F.3d 1065 (10th Cir. 2008)

(citing Bailey v. United States, 516 U.S. 137 (1995)). As Rosemond made clear the

year before Mr. Crowe’s appeal was decided, “for purposes of aiding and abetting

law, a person who actively participates in a criminal scheme knowing its extent and

character intends that scheme’s commission.” 572 U.S. at 77.

      The inquiry into whether an aider-and-abettor is liable for a principal’s use of

a firearm is whether he had “advanced knowledge…that enabled him to make the

relevant legal (and indeed, moral) choice” between continuing with a criminal

venture of withdrawing. Id. at 78. Two months after the Sixth Circuit affirmed Mr.

Crowe’s conviction, it reversed a § 924(c) conviction for using jury instructions

found deficient by Rosemond, even where, as in this case, the trial took place before

Rosemond was decided. See United States v. Henry, 797 F.3d 317, 374-75 (6th Cir.

2015) (finding jury instructions that permitted a § 924(c) aider-and-abettor

conviction were insufficient where they didn’t require finding advance knowledge

that the principal would possess a firearm). There is no meaningful distinction

between jury instructions that fail to make clear the “advance-knowledge

requirement” as to firearm possession and those that fail to make clear the “advance
                                     20 of 23
knowledge requirement” as to firearm brandishing. Had Mr. Crowe’s appellate

counsel properly raised the issue, the sentencing Court would likely have been

reversed as to the brandishing enhancement.1

                                    CONCLUSION

      Mr. Crowe has not made a showing that his trial counsel was inadequate for

failing to call certain witnesses. Nor has he made a showing that the prosecutor

violated his Sixth Amendment rights by refusing to immunize a potential witness

from perjury charges.

      He has demonstrated, however, that his Sixth Amendment rights were

violated by his attorneys’, and the Court’s, improper application of the seven-year

mandatory minimum for brandishing a firearm under 18 U.S.C. § 924(c)(1)(A). This

is the only portion of Mr. Crowe’s motion that will be granted. Pursuant to 28 U.S.C.

§ 2255(b), the Court may choose from among four forms of relief: it may “discharge

the prisoner, resentence the prisoner, grant a new trial, or correct the sentence.” Ajan

v. United States, 731 F.3d 629, 633 (2013). § 2255 “gives district judges wide berth

in choosing the proper scope of post-2255 proceedings.” Id. (quoting United States

v. Jones, 114 F.3d 896, 897 (9th Cir. 1997)). Nevertheless, “in cases where the


1
  By contrast, jury instructions have found to be sufficient for the seven-year
mandatory minimum where they specifically ask if the aider-and-abettor had
advance knowledge that firearms would be brandished. See e.g., United States v.
Johnson, 702 Fed. Appx. 349, 359 (2017).
                                    21 of 23
sentence (but not the conviction) is infirm, only the ‘resentencing’ or ‘correcting the

sentence’ options are open to the district court, since a prisoner should never be

‘discharged’ or ‘granted a new trial’ based solely on a defective sentence.” United

States v. Torres-Otero, 232 F.3d 24, 30 (1st Cir. 2000). The Court finds resentencing

the appropriate remedy. Rather than attempt to offset the elements of the original

sentencing that were prejudiced by errors about aider-and-abettor liability, the Court

will resentence Mr. Crowe on all counts.

      Accordingly,

      IT IS ORDERED that Movant’s Motion to Vacate Sentence [237, 270] is

GRANTED IN PART AND DENIED IN PART. The motion is denied with

respect to all arguments except Movant’s argument that his trial and appellate

counsel were constitutionally inadequate for failing to object to his § 924(c)

enhanced mandatory minimum sentence for brandishing.

      IT IS FURTHER ORDERED that the United States Probation Officer

prepare an updated Presentence Investigation Report by May 31, 2019.

      IT IS FURTHER ORDERED that the parties file new or supplemental

sentencing memoranda by June 21, 2019.

      IT IS FURTHER ORDERED that Mr. Crowe will be RESENTENCED on

July 10, 2019 at 3:00 p.m. Mr. Crowe’s new sentence will completely vacate and

replace the original sentence.
                                       22 of 23
      IT IS FURTHER ORDERED that Movant’s request for an evidentiary

hearing is DENIED.

      IT IS FURTHER ORDERED that Movant is DENIED a certificate of

appealability under 28 U.S.C. § 2253(c)(2) because it is unlikely that “reasonable

jurists could debate whether . . . the petition should have been resolved in a different

manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot

v. Estelle, 463 U.S. 880, 893 (1983)).

      SO ORDERED.


                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
Dated: April 16, 2019                    Senior United States District Judge




                                         23 of 23
